The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal from one of the justices of the peace of New Orleans. The object of the appeal is to test the legality of an ordinance of the General Council of the city of New Orleans, laying a tax on wholesale and retail dealers and others. . Vide Digest of Ordinances, p. 86. The proceedings are so irregularly presented to us, that we do not feel ourselves at liberty to enter into the question of the legality of the ordinance.
The suit is brought against the defendant for a tax of $15, alleged to be due by him to the municipality as a tailor; but it appears, by a statement of the judge made on deciding a motion for a new trial and bearing his signature, that, on the trial, evidence was received, without objection on the part of the defendant, to show that he kept a tailor’s shop, where he manufactured articles of clothing and sold them, and thus brought the party within what the judge considered as a dealer.
The judge rendered his judgment according to the probata, and not the al-legata.
On these subjects our jurisdiction being limited to questions of law, we cannot decide this case.
The usual mode of bringing questions of law before an appellate court must be followed in all cases, and the decisions of the Supreme Court are so numerous and well settled on this point, that parties must observe them in appeals from all the courts without distinction. Appeal dismissed.